DETAILED ACTION
This communication is responsive to the application, filed December 1, 2020.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on December 1, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended claims 1, 15, and 18 recite “…comparing an attribute of a rescue space in the storage device relative to an attribute of the area of the storage device…”  However, the specification does not disclose comparing an attribute of a rescue space.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9-11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 9,710,317 B2) in view of Garewal (US 2021/0255778 A1) and further in view of Orme et al. (US 2013/0282953 A1).

As per claim 1:  A method for operating a storage device comprising storage media, the method comprising: 
determining, by the storage device, that the storage device is in a fault state from which partial recovery is possible by operating the storage device in a first read-only mode; and 
operating the storage device in the first read-only mode, 
the operating in the first read-only mode comprising: 
Gupta discloses [claim 1] the storage device is in a failure state when the counter associated with the storage device exceeds a first threshold, issuing an alert to migrate the data, and placing the storage device into read-only service.
comparing an attribute of a rescue space in the storage device relative to an attribute of the area of the storage device; 
selecting a portion of the first data based on the comparing; and
Gupta discloses migrating data during a failure, but fails to explicitly disclose comparing rescue space to the area of the storage device.  Garewal discloses a similar method, which further teaches [0023] reserve space can be set aside for a storage disk.  The reserve space size can be increased or decreased based upon various factors of the storage disk (comparison of reserve space with storage factors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta with that of Garewal.  One would have been motivated to compare an attribute of a rescue space to the storage device because it allows to increase or decrease rescue space based upon factors of the storage disk [Garewal; 0023].
determining that age of first data stored in an area of the storage device associated with the fault state has exceeded a threshold age;
copying the portion of the first data into the rescue space in the storage device.  
Gupta and Garewal disclose determining a storage device is in a fault state, but fails to explicitly disclose determining the age of a data item has exceeded a threshold and copying the data item into a rescue space.  Orme discloses a similar method, which further teaches [0093] one or more pages may be selected in response to various criteria, such as age criteria, error metrics, invalid data threshold and/or the like.  A grooming operation may comprise relocating valid data to a storage section that is available to store the selected pages [rescue space].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta and Garewal with that of Orme.  One would have been motivated to determine the age of a data item because it allows to relocate valid data [Orme; 0093].

As per claim 2:  The method of claim 1, wherein the threshold age is based on a retention period of the page of the storage device.  
Orme discloses [0093] one or more pages may be selected in response to various criteria, such as age criteria, error metrics, invalid data threshold and/or the like.

As per claim 9:  The method of claim 1, wherein the operating in the first read-only mode further comprises: determining that the age of a second data item stored in a page of the storage device has exceeded the threshold age by an amount less than that of the first data item, and copying the second data item into a rescue space in the storage device.  
Orme discloses [0093] one or more pages may be selected in response to various criteria, such as age criteria, error metrics, invalid data threshold and/or the like.  A grooming operation may comprise relocating valid data to a storage section that is available to store the selected pages [rescue space].

As per claim 10:  The method of claim 1, further comprising compressing the first data item.  
Orme discloses [0007] a compression module configured to compress data of one or more of the data packets.

As per claim 11:  The method of claim 1, further comprising: creating a namespace for the rescue space, and increasing the size of the namespace.  
Garewal discloses [0023] creating a namespace object component and the value of the namespace can be increased or decreased based upon various factors.

As per claims 15 and 16:  Although claims 15 and 16 are directed towards a system claim, they are rejected under the same rationale as the method claims 1 and 2 above.

As per claims 18 and 19:  Although claims 18 and 19 are directed towards a system claim, they are rejected under the same rationale as the method claims 1 and 2 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Garewal and further in view of Orme and further in view of Yano et al. (US 2009/0222617 A1).

As per claim 3:  The method of claim 1, further comprising: receiving a read command, from a host connected to the storage device, for a second data item, decoding the second data item, returning an indication based on the decoding, and-36- 112935938.2191940 (WB-202005-031-1-USO)determining that the size of a bad block management reserve space remaining in a portion of the storage media is less than a threshold size.  
Gupta, Garewal, and Orme disclose the method of claim 1, but fail to explicitly disclose determining the size of a bad block management reserve space is less than a threshold size.  Yano discloses a similar method, which further teaches [0268] when the remaining entries of the bad block management table decreases below a threshold, the data managing unit shifts to a read only mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta, Garewal, and Orme with that of Yano.  One would have been motivated to determine the size of a bad block management reserve space because it allows to switch data modes [Yano; 0268].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Garewal and further in view of Orme and further in view of Kapinos et al. (US 2021/0350033 A1).

As per claim 12:  The method of claim 1, further comprising: tagging, by a host connected to the storage device, the first data item with a first importance indicator.  
Gupta, Garewal, and Orme disclose the method of claim 1, but fail to explicitly disclose tagging data item with a importance indicator.  Kapinos discloses a similar method, which further teaches [0072] tagging data identified by the data importance factor module.  The data importance factor module is configured to determine the importance metric of each factor or a subset of factors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta, Garewal, and Orme with that of Kapinos.  One would have been motivated to tag data item because it allows to identify and define data [Kapinos; 0072].

As per claim 13:  The method of claim 1, further comprising: tagging, by a host connected to the storage device, the first data item as being part of a first file, the first file being a file of a first file type.  
Gupta, Garewal, and Orme disclose the method of claim 1, but fail to explicitly disclose tagging data item based on file type.  Kapinos discloses a similar method, which further teaches [0072] tagging data identified by the data importance factor module by their data content type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta, Garewal, and Orme with that of Kapinos.  One would have been motivated to tag data based on file type because it allows to identify and define data [Kapinos; 0072].

As per claim 14:  The method of claim 1, further comprising: tagging, by a host connected to the storage device, the first data item as being part of a first file, tagging, by the host connected to the storage device, a second data item as being part of the first file, and copying the first data item into the rescue space.
Gupta, Garewal, and Orme disclose copying data item into rescue space, but fail to explicitly disclose tagging data items as being part of a file.  Kapinos discloses a similar method, which further teaches [0072] tagging data based on their data content type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Gupta, Garewal, and Orme with that of Kapinos.  One would have been motivated to tag data based on file type because it allows to identify and define data [Kapinos; 0072].

Allowable Subject Matter
Claims 4-8, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the 35 U.S.C. 112(a) rejection above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20180316756 A1 – Kuramkote discloses the controller configures the server space in accordance with the attributes.  The reserve space in a volume of a first storage system is equated to a value of a size attribute.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGAR P PATEL/Primary Examiner, Art Unit 2114